DETAILED ACTION

Applicant’s response to the Election of Species Requirement received on 4/21/22 has been entered. Applicant’s election without traverse of species a) -introducing an exogenous polynucleotide sequence encoding the first allele/recessive allele of the gene- as the species for increasing the expression of a first allele/recessive allele is acknowledged. 
Claims 1-6, and 8-21 are pending in this application. Of these, claims 3-5 and 21 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/21/22. Claims 1-2, 6, and 8-20 are therefore currently under examination based on the elected species. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 6/20/19 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement has been considered by the examiner, and an initialed and signed copy of the 1449 is attached to this action. 
Claim Objections

Claim 12 is objected to because of the following informalities: in line 2 of claim 12 the word “steps” is misspelled as “septs”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 depends on claim 1, and claim 12 depends on claim 11. Claim 1 is drawn to a method of enabling expression of a first allele of a gene over a second allele of a gene in an animal cell comprising 2 steps: a) increasing expression of the first allele of the gene, and b) decreasing the expression of the endogenous second allele of the gene by expressing exogenous inhibitory RNA in the cell. Claim 11 recites the method of claim 1, “utilizing somatic cell nuclear transfer”. Claim 12 further depends on claim 11 and recites, “wherein the somatic cell is a skin fibroblast”.  However, it is unclear in which way somatic cell nuclear transfer had been or is to be used in the method of claim 1. In other words, is the animal cell that has been genetically modified by steps a) and b) to be then used in a step c) which involves somatic cell nuclear transfer, are one or both of steps a) and b) intended to further include somatic cell nuclear transfer as part of the means to either increase of the first allele or decrease expression of the second allele, or has the animal cell been subject to somatic cell nuclear transfer prior to steps a) and b). As it is unclear how or when somatic cell nuclear transfer is to be utilized within the method of claim 1, the metes and bounds of claim 11 cannot be determined. This uncertainty in the method steps is further amplified by claim 12, as it is unclear whether the animal cell recited in claim 1 is intended to be the somatic cell in a further somatic cell nuclear transfer step, and would thus be limited to a skin fibroblast animal cell, or whether the somatic cell which is a skin fibroblast has in some way been used to make the animal cell which is then used in the methods steps a) and b) of claim 1. For these reasons, claims 11 and 12 are indefinite such that the metes and bounds of these claims cannot be determined. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 6, and 8-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims read broadly on the selective inhibition of a second allele of a gene, where the second allele may be a dominant allele, without inhibiting the first, or recessive, allele of the gene in any cell from any species using a genus of exogenous inhibitory RNA nucleic acids, and further expressing an exogenous copy of the first or recessive allele of the gene in the same cell. As such, the claims read broadly on an extremely large genus of genes with first and second alleles, or which have a dominant allele and a recessive allele, an extremely large genus of exogenous inhibitory RNA nucleic acids, and further a large genus of exogenous nucleic acids which encode the first or recessive allele and which may be modified to prevent inhibition from any exogenous inhibitory RNA which binds to the second allele or dominant alleles. While the specification makes a number of generic statements regarding first and second gene alleles, or dominant and recessive gene alleles, the specification provides no specific description for any such first and second gene alleles, or dominant and recessive allele pairs other than the disclosure in working example 1 of a dominant mutant of the melanocortin receptor present in Black Angus cattle, and a “functional copy” of the melanocortin receptor. The specification states in working example 1 that an activating mutation of the melanocortin receptor is present in Black Angus cattle which causes black coat color and that polycistronic miRNA can be used to knock out expression of this dominant version in combination with the provision of a functional copy of the melanocortin receptor. However, the specification fails to provide any specific guidance as to the sequence of the “mutant” activated melanocortin receptor from any species of animal including a Black Angus cow versus the sequence of a “functional” melanocortin receptor. It is further not clear from the working example whether the “functional” melanocortin receptor is a wild type receptor or whether a “functional” melanocortin receptor is intended to encompass any polymorphic variant or mutant of the melanocortin receptor that is simply functional. The specification also fails to provide any description of any one or more inhibitory RNA which can selectively target the mutant version of the melanocortin receptor gene from any species of animal over a “functional” melanocortin receptor gene in any cell. The specification does not disclose any inhibitory RNA other than miRNA, and the specification further fails to describe any miRNA which can selectively target the activated melanocortin receptor gene, or describe any modifications to a “functional” melanocortin receptor gene which would prevent inhibition by any such miRNA. Working example 2 does not specifically teach a first and second allele of a gene, or a pair of dominant and recessive alleles, but rather describes an expression construct comprising a promoter, a sequence for a mutant form of PMEL to produce white coat coloration which has been altered so that it is no longer inhibited by a miRNA, and a set of four different siRNAs incorporated into miR30 flanking regions, where presumably the four different siRNA have been incorporated into the four different miR30 sequences which are identified as human, mouse, dog, and nelore cattle. Note that these miR30 sequences from human, mouse, dog, and nelore cattle are not provided or referenced. This working example does not identify any alternative allele of PMEL which is to be the target for the miRNA. Further, this example does not identify the sequence of the mutant form of PMEL that produces white coat coloration in cattle, the target sequence within the mutant PMEL sequence for any of the four siRNA/miRNA which has been modified to prevent miRNA binding and/or any actual sequence modifications, the sequence of any of the siRNA/mi30RNA, or the sequence of the intended target for the siRNA/mi30RNA.  In addition, while working example 2 refers to Figure 1 as a depiction of a plasmid vector for use in the claimed methods, Figure 1 does not actually depict a plasmid, or an expression vector, and does not appear to depict any of the elements referred to in working example 2 such as siRNA and mi30RNA. The remainder of the specification is primarily drawn to a generic description of gene editing techniques such as Crispr/Cas, ZFNs, and TALENs, a generic description of various expression vectors useful delivering and expressing a gene of interest in a cell, and a generic description of  using donor spermatogonial stem cell transfer into a recipient animal for the purpose of obtaining donor-derived, fertilization-competent, haploid male gametes from the recipient animal. Thus, of the large genuses of sequences for pairs of gene alleles, and/or pairs of dominant/recessive gene alleles, the large genus of inhibitory RNA capable allele selective binding to one allele/dominant allele of a gene pair, and/or the large genus of potential modifications to the other allele/recessive allele of the gene pair to prevent binding of the inhibitory RNA, the large genus of exogenous nucleic acid sequence encoding the other allele/recessive allele or species homologue of this allele, the specification only provides a description of one set of alleles, an activated melanocortin receptor and a “functional” melanocortin receptor, and the use of miRNA as the inhibitory RNA. However, this description is not sufficient to adequately describe and demonstrate possession of either this species of the invention or the full scope of the invention. 
The following guidance provided in MPEP 2163 is informative. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. In other words, describing a composition by its function alone typically will not suffice to sufficiently describe the composition. See for example Eli Lilly, 119 F.3 at 1568, 43 USPQ2d at 1406 (Holding that description of a gene’s function will not enable claims to the gene "because it is only an indication of what the gene does, rather than what it is."); see also Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991)). An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004) (The patent at issue claimed a method of selectively inhibiting PGHS-2 activity by administering a non-steroidal compound that selectively inhibits activity of the PGHS-2 gene product, however the patent did not disclose any compounds that can be used in the claimed methods. While there was a description of assays for screening compounds to identify those that inhibit the expression or activity of the PGHS-2 gene product, there was no disclosure of which peptides, polynucleotides, and small organic molecules selectively inhibit PGHS-2. The court held that "[w]ithout such disclosure, the claimed methods cannot be said to have been described."). Furthermore, written description issues may also arise if the knowledge and level of skill in the art would not have permitted the ordinary artisan to immediately envisage the claimed product arising from the disclosed process. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996). While it has been held that what is conventional or well known to one of ordinary skill in the art need not be disclosed in detail, for inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession.
The specification, as discussed in detail above, provides generic guidance for the instant claimed methods and products without providing sufficient detailed descriptions of the various genuses of gene alleles, including sets of dominant and recessive gene alleles, RNAi sequences capable of inhibiting one or both of the alleles and/or genetic modifications to one of the alleles to prevent RNAi inhibition. At best, the specification discloses a single pair of gene alleles, the activated melanocortin receptor and the “functional” melanocortin receptor, but fails to provide any sequence information for either of these alleles. The specification further does not provide any description of any RNAi, or more specification miRNA, which is capable of selective inhibition of the activated melanocortin receptor gene allele, and/or modifications to the “functional” melanocortin receptor allele which prevent inhibition by any RNAi. Alternatively, the specification provides a description of mutated PMEL gene that produces white coat coloration in cattle and which has been modified to prevent miRNA binding, and a description of a set of four different siRNAs incorporated into miR30 flanking regions. However, none of these sequences are disclosed. As noted above, the specification also fails to disclose a second/different PMEL allele which is to be the target of the siRNA/miR30, or the target sequence within any such allele for the siRNA/miR30. The working examples are further prophetic and do not disclose any functional results for selective inhibition of any particular allele of any gene using any RNAi. As such, the specification fails to provide a description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of any of the claimed genus of RNAi capable of selective inhibition of one of a pair of alleles, or any of the genus of alleles modified to prevent RNAi inhibition. 
It is also noted that at the time of filing, selective inhibition of one target gene allele over another using RNAi, and/or the use of miRNA for inhibiting gene expression, were not well-known, well-developed, or predictable. In a review of the state of the art for allele specific RNAi inhibition at the time of filing, Hohjoh teaches that allele specific RNAi inhibition, particularly for inhibition of disease associated alleles, remains undeveloped and represents a potential use of RNAi currently under exploration (Hohjoh (2013) Pharmaceuticals, Vol. 6, 522-535; doi:10.3390/ph6040522). In particular, Hohjoh states that, “we can hardly predict optimal allele-specific siRNAs from mutant and wild-type allelic sequences for now”, and that, “[c]urrent computer programs that can predict optimal conventional siRNAs from target gene sequences are less useful in predicting optimal allele-specific siRNAs. The prediction of optimal allele-specific siRNAs from target allelic sequences is quite difficult, or considered impossible. Therefore, siRNAs and shRNAs, designed for allele-specific silencing, must been examined one by one to see if they are capable of conferring allele-specific silencing” (Hohjoh et al., pages 528 and 530). Also, Hohjoh teaches that there are, “ major issues in performing ASP-RNAi, and hence it is of importance to determine optimal siRNAs and shRNAs for ASP-RNAi. Assessment of the effects of designed siRNAs and shRNAs on allele-specific silencing in a qualitative and quantitative manner is absolutely necessary. However, such an assessment is difficult” (Hohjoh et al., page 528). Thus, it is clear that at the time of filing RNAi inhibition of one allele of a gene over another was not considered well-developed or predictable, that at the time of filing no methods for predicting RNAi capable of selective inhibition of one gene allele over another a priori were available, and that even the assessment of the effects of any designed siRNAs or shRNAs on allele-specific silencing was difficult. As such, allele selective RNAi were neither conventioal nor predictable at the time of filing, and the knowledge and level of skill in the art at the time of filing would not have permitted the ordinary artisan to immediately envisage the claimed RNAi products from the generic description provided by the specification. In view of these considerations, a skilled artisan would not have viewed the teachings of the specification as sufficient to show that the applicant was in possession of the claimed invention.

Claims 1-2, 6, and 8-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims read broadly on the selective inhibition of a second allele of a gene, where the second allele may be a dominant allele, without inhibiting the first, or recessive, allele of the gene in any cell from any species using a genus of exogenous inhibitory RNA nucleic acids, and further expressing an exogenous copy of the first or recessive allele of the gene in the same cell. As such, the claims read broadly on an extremely large genus of genes with first and second alleles, or which have a dominant allele and a recessive allele, an extremely large genus of exogenous inhibitory RNA nucleic acids, and further a large genus of exogenous nucleic acids which encode the first or recessive allele and which may be modified to prevent inhibition from any exogenous inhibitory RNA which binds to the second allele or dominant alleles. While the specification makes a number of generic statements regarding first and second gene alleles, or dominant and recessive gene alleles, the specification provides no specific guidance for any such first and second gene alleles, or dominant and recessive allele pairs other than the description in working example 1 of a dominant mutant of the melanocortin receptor present in Black Angus cattle, and a “functional copy” of the melanocortin receptor. The specification states in working example 1 that an activating mutation of the melanocortin receptor is present in Black Angus cattle which causes black coat color and that polycistronic miRNA can be used to knock out expression of this dominant version in combination with the provision of a functional copy of the melanocortin receptor. However, the specification fails to provide any specific guidance as to the sequence of the “mutant” activated melanocortin receptor from any species of animal including a Black Angus cow versus the sequence of a “functional” melanocortin receptor. It is further not clear from the working example whether the “functional” melanocortin receptor is a wild type receptor or whether a “functional” melanocortin receptor is intended to encompass any polymorphic variant or mutant of the melanocortin receptor that is simply functional. The specification also fails to provide any guidance as to any one or more inhibitory RNA which can selectively target the mutant version of the melanocortin receptor gene from any species of animal over a “functional” melanocortin receptor gene in any cell. The specification does not disclose any inhibitory RNA other than miRNA, and the specification further fails to describe any miRNA which can selectively target the activated melanocortin receptor gene, or describe any modifications to a “functional” melanocortin receptor gene which would prevent inhibition by any such miRNA. Working example 2 does not specifically teach a first and second allele of a gene, or a pair of dominant and recessive alleles, but rather describes an expression construct comprising a promoter, a sequence for a mutant form of PMEL to produce white coat coloration which has been altered so that it is no longer inhibited by a miRNA, and a set of four different siRNAs incorporated into miR30 flanking regions, where presumably the four different siRNA have been incorporated into the four different miR30 sequences which are identified as human, mouse, dog, and nelore cattle. Note that these miR30 sequences from human, mouse, dog, and nelore cattle are not provided or referenced. This working example does not identify any alternative allele of PMEL which is to be the target for the miRNA. Further, this example does not identify the sequence of the mutant form of PMEL that produces white coat coloration in cattle, the target sequence within the mutant PMEL sequence for any of the four siRNA/miRNA which has been modified to prevent miRNA binding and/or any actual sequence modifications, the sequence of any of the siRNA/mi30RNA, or the sequence of the intended target for the siRNA/mi30RNA.  In addition, while working example 2 refers to Figure 1 as a depiction of a plasmid vector for use in the claimed methods, Figure 1 does not actually depict a plasmid, or an expression vector, and does not appear to depict any of the elements referred to in working example 2 such as siRNA and mi30RNA. The remainder of the specification is primarily drawn to a generic description of gene editing techniques such as Crispr/Cas, ZFNs, and TALENs, a generic description of various expression vectors useful delivering and expressing a gene of interest in a cell, and a generic description of  using donor spermatogonial stem cell transfer into a recipient animal for the purpose of obtaining donor-derived, fertilization-competent, haploid male gametes from the recipient animal. Thus, of the large genuses of sequences for pairs of gene alleles, and/or pairs of dominant/recessive gene alleles, the large genus of inhibitory RNA capable allele selective binding to one allele/dominant allele of a gene pair, and/or the large genus of potential modifications to the other allele/recessive allele of the gene pair to prevent binding of the inhibitory RNA, and the large genus of exogenous nucleic acid sequence encoding the other allele/recessive allele or species homologue of this allele, the specification only provides specific guidance for one set of alleles, an activated melanocortin receptor and a “functional” melanocortin receptor, and the use of miRNA as the inhibitory RNA. 
At best, the specification provide guidance a single pair of gene alleles, the activated melanocortin receptor and the “functional” melanocortin receptor, but fails to provide any sequence information for either of these alleles, or provide any guidance for any RNAi, or more specifically any miRNA, which is capable of selective inhibition of the activated melanocortin receptor gene allele, and/or for any modifications to the “functional” melanocortin receptor allele which prevent inhibition by any RNAi. Alternatively, the specification discloses a mutated PMEL gene that produces white coat coloration in cattle and which has been modified to prevent miRNA binding, and a description of a set of four different siRNAs incorporated into miR30 flanking regions. However, none of these sequences are disclosed. As noted above, the specification also fails to disclose a second/different PMEL allele which is to be the target of the siRNA/miR30, or the target sequence within any such allele for the siRNA/miR30. The working examples are further prophetic and do not disclose any functional results for selective inhibition of any particular allele of any gene using any RNAi. 
Turning to the state of art at the time of filing, it is noted that selective inhibition of one target gene allele over another using RNAi, and/or the use of miRNA for inhibiting gene expression, were not well-known, well-developed, or predictable. In a review of the state of the art for allele specific RNAi inhibition at the time of filing, Hohjoh teaches that allele specific RNAi inhibition, particularly for inhibition of disease associated alleles, remains undeveloped and represents a potential use of RNAi currently under exploration (Hohjoh (2013) Pharmaceuticals, Vol. 6, 522-535; doi:10.3390/ph6040522). In particular, Hohjoh states that, “we can hardly predict optimal allele-specific siRNAs from mutant and wild-type allelic sequences for now”, and that, “[c]urrent computer programs that can predict optimal conventional siRNAs from target gene sequences are less useful in predicting optimal allele-specific siRNAs. The prediction of optimal allele-specific siRNAs from target allelic sequences is quite difficult, or considered impossible. Therefore, siRNAs and shRNAs, designed for allele-specific silencing, must been examined one by one to see if they are capable of conferring allele-specific silencing” (Hohjoh et al., pages 528 and 530). Also, Hohjoh teaches that there are, “ major issues in performing ASP-RNAi, and hence it is of importance to determine optimal siRNAs and shRNAs for ASP-RNAi. Assessment of the effects of designed siRNAs and shRNAs on allele-specific silencing in a qualitative and quantitative manner is absolutely necessary. However, such an assessment is difficult” (Hohjoh et al., page 528). Thus, it is clear that at the time of filing RNAi inhibition of one allele of a gene over another was not considered well-developed or predictable, that at the time of filing no methods for predicting RNAi capable of selective inhibition of one gene allele over another a priori were available, and that even the assessment of the effects of any designed siRNAs or shRNAs on allele-specific silencing was difficult. Applicant’s specification provides no specific guidance which overcomes any of the issues and problems identified in the prior art, provides no guidance to any specific RNAi or miRNA which has been demonstrated to be capable of selective inhibition of any allele of any gene. Therefore, in view of the undeveloped state of the prior art in relation to the use of RNAi for selective allele inhibition, the art-recognized unpredictability in making/identifying RNAi capable of selective allele inhibition, the generic guidance provided by the specification, the lack of working examples which demonstrate any specific RNAi capable of selective allele inhibition, and the breadth of the claims, it would have required undue experimentation to make and us the invention as claimed.
In addition to issues of enablement regarding the use of RNAi to selectively inhibit the expression of a particular allele, the specification further fails to provide an enabling disclosure for the making and using a genus of genetically modified spermatagonial stem cells, transferring the cells into a reproductive organ of a male recipient of any species of animal, and producing/collecting donor derived, fertilization-competent, haploid male gametes in/from the animal. The specification provides guidance on pages 20-25 for spermatogonial stem cell transfer. However, this guidance is generic and does not disclose any actual methods for obtaining/isolating spermatogonial stem cells (SSC) from any animal, culturing the SSCs, or genetically modifying the SSCs. The specification further provides no working examples involving isolating SSCs, genetically modifying SSCs, transplanting SSCs, or obtaining donor derived, fertilization-competent, haploid male gametes in/from any transplanted animal.  
At the time of filing the art teaches a number of problems with SSC transfer including identification, enrichment, and culture of SSCs, particularly from domestic animals, their genetic modification, and ability to undergo spermatogenesis in a host, or participate in producing a recombinant animal. Zheng et al. teaches that no SSC specific markers had been identified as of 2014 (Zheng et al. (2014) Reproduction, Vol. 147, R65-R74, see pages R67-R68). Zheng et al. states that, “the known markers expressed by SSCs are also expressed by undifferentiated spermatogonia that are phenotypically identical to the stem cells, but have committed to differentiation and are thought to have lost stem cell activity to some extent. Furthermore, some markers can be expressed in somatic cells as well. As a matter of fact, germ cell transplantation is presently perceived as the only approach to distinguishing between functional stem cells and other spermatogenic subtypes” (Zheng et al., page R68). Zheng et al. further teaches that SSC are represent only 0.02-0.03% of the total germ cells in the testes, and teaches the need for enrichment of the SSC to high viability and purify prior to further culture or manipulation (Zheng et al., page R68). However, Zheng et al. states, “Of note, it is wrong to equate the enrichment of spermatogonia with that of SSCs. In other words, the enrichment is usually for (undifferentiated) spermatogonia but not necessarily for SSCs. Owing to the absence of a specific marker for SSCs, it is only when transplantation assay is performed that the enrichment of SSCs can be quantified” (Zheng et al., page R68). Zheng et al. also teaches issues with the culture of any isolated SSCs, including the difficulty in establishing long-term cultures of SSCs, and teaches that culture systems developed for rodent SSCs do not support the culture of SSCs from domestic animals (Zheng et al., page R69). In addition, Zheng et al. teaches that only a few attempts at SSC transfer from domestic animals has successfully produced donor-derived spermatozoa, and even fewer attempts were able to produce offspring from the donor-derived spermatozoa (Zheng et al., page R70). Additional hurdles to SSC transfer involve the effects of genetic modification on SSC transfer. Kim et al., for example, teaches enrichment and culture of bovine monocytes presumably comprising some amount of bovine SSC and lentiviral transduction of these cells with a gene encoding GFP with a transduction efficiency was 17% (Kim et al., (2012) J Anim. Sci., Vol. 92, 106-118. Doi:10.2527/jas2013-6885, see page 113).  Kim et al. was not able to determine whether any of the transduced gonocytes included transduced SSC as they transplanted the SSC into mice which are not able to stimulate bovine spermatogenesis. As the claimed methods encompass transducing large animal SSCs with a complex expression system comprising at least two different genetic constructs expressing multiple transgene, selection marker and inhibitory RNAs, the transduction efficiency would have been highly unpredictable. Assuming such donor-derived, genetically modified SSCs could be made and obtained from any animal, the specification, beyond prophetic assertion, is completely silent on whether would still be fertilization competent. The specification is also completely silent on any offspring from the sperm recipient carries the desired genotype and phenotype; or any cloned animal from the donor-derived sperm was successfully generated. Kim et al. clearly indicated that their goal for enriching and genetically modifying SSCs will provide the foundation for the efficient future development of transgenic cattle (Kim et al., 1st paragraph, page 107). Apparently, at the time of instant priority using genetically modified SSCs for producing transgenic animals are still an endeavor for the future.  
Therefore, in view of the undeveloped and unpredictable state of the prior art for identifying, enriching, genetically modifying, and using SSCs from any animal in SSC transfer for either the generation of donor derived fertilization competent sperm or the generation of a transgenic animal, the generic teachings of the specification which do not add to the knowledge at the time of filing, the lack of working examples related to SSC transfer, and the breadth of the claims, it would have required undue experimentation to make and use the invention as claimed. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (2010) Chemistry & Biology, Vol. 17, 1183-1188, in view of Du et al. (2006) FEBS J., Vol. 273, 5421-5427, and Ho et al. (2001) J. Med. Genet., Vol. 38, 450-452.
Hu et al. teaches allele selective inhibition of expression of a mutant Huntington (HTT) allele using a miRNA like RNAi which selectively targets CAG repeats in the mRNA of a mutant HTT gene allele without affecting expression of a wild type allele (Hu et al., page 450). Hu et al. teaches transfecting human fibroblast cells comprising one mutant HTT allele and one wild type HTT allele with the miRNA like RNA, resulting in selective inhibition of the mutant allele (Hu et al., pages 1184-1186, Table I and Figure 2). Hu et al. teaches that strategies for reducing expression of HTT are useful for mitigating or preventing the course of Huntington’s Disease (Hu et al., page 1187). 
While Hu et al. teaches to directed transfect the cells with the miRNA like RNAi, Du et al. teaches that alternative methods were available at the time of filing for delivery an miRNA like RNA, such as the use of an expression vector for transfecting the cells and expressing the miRNA like RNAi in the cells (Du et al., page 5421). Du et al. teaches that an advantage to the use of an expression vector is that the miRNA like RNA can be co-expressed with a marker protein (Du et al., page 5421-5422). Thus, in view of the advantages taught by Du et al. for delivering miRNA like RNAi to a cell using an expression vector, it would have been prima facie obvious to the skilled artisan at the time of filing to deliver the miRNA like RNAi taught by Hu et al. to cells using an expression vector as taught by Du et al. with a reasonable expectation of expressing the miRNA like RNAi in the cells and in inhibiting expression of a mutant HTT allele. 
Ho et al. further supplements Hu et al. and Du et al. by teaching that expression of wild type huntington protein can protect against apoptosis in cells expressing a mutant huntington protein (Ho et al., page 450). Ho et al. teaches transfecting cells expressing a mutant huntington with 72 CAG repeats with an expression vector encoding wild type huntington, where the expression of wild type huntington in the cells reduced apoptotic cell death caused by the mutant huntington (Ho et al., page 451). Ho et al. concludes that wild type huntington can mitigate the toxicity caused by mutant huntington in a variety of cells (Ho et al., page 452). 
While Hu et al. shows that a miRNA like RNAi can be selectively inhibit expression of mutant HTT in a cell, Hu et al. shows that the inhibition is not 100% (Hu et al., pages 1184 and 1186, Figures 1 and 2). Therefore, as some mutant HTT may continue to be expressed in the cells, it would have been prima facie obvious to the skilled artisan at the time of filing to further transfect the cells with a wild type HTT gene as taught by Ho et al. in order to further mitigate the effects of mutant HTT in cells with a reasonable expectation of success.  

No claims are allowed. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633